        Case: 1:19-cv-00223-JMV Doc #: 24 Filed: 07/28/20 1 of 1 PageID #: 796




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                           ABERDEEN DIVISION

TRACY L. JONES                                                                      PLAINTIFF

VS.                                               CIVIL ACTION NO.: 1:19-CV-223-JMV

COMMISSIONER OF
SOCIAL SECURITY                                                                  DEFENDANT


                                              ORDER

        BEFORE THE COURT are Plaintiff’s Petition for Attorney Fees [22] under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d) and the Commissioner’s response [23]. For the

reasons stated in Plaintiff’s petition, and hearing no objection from Defendant, the Court finds

Plaintiff’s attorney fee award request is reasonable. Accordingly, it is hereby ORDERED that

Plaintiff’s petition is granted, and Plaintiff is awarded $4,214.70 in attorney fees. Consistent

with Astrue vs. Ratliff, 130 S. Ct. 2521 (2010), the EAJA award check should be made payable to

Plaintiff (for the benefit of his counsel).

        SO ORDERED this 28th day of July, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
